DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/06/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“maintaining a computing system having a plurality of broadcast domains, wherein the plurality of broadcast domains comprises first and second broadcast domains; 
generating an IP address for a first node in the first broadcast domain; determining if the IP address is duplicated within the second broadcast domain, 
wherein a listener listens for a message from the first or second broadcast domains, and the message indicates a conflict for the IP address from a second node; 
first node if the IP address is not duplicated within the second broadcast domain.”
Jiang Bo (CN 104065762 A) teaches The a method and a device for detecting hijacking of a DNS (Domain Name Server), and belongs to the technical field of Internet. The method comprises the following steps: sending a domain name solving request which carries a first domain name to a first DNS, wherein the first domain name is a domain name which does not exist in a network; receiving the solving result of the first domain name returned by the first DNS, and sending a domain name solving request which carries a second domain name to the first DNS if a first address list corresponding to the first domain name exists in the solving result of the first domain name, wherein the second domain name is a domain name which exists in a network needing to be accessed in a target application; receiving a solving result of the second domain name returned by the first DNS, and determining that hijacking of the first DNS is detected if the same addresses exist in a second address list corresponding to the second domain name in the solving result of the second domain name and the first address list. By adopting the method and the device, the function of actively detecting the DNS server is realized, threat caused by access to the Internet by a terminal after hijacking of the DNS is avoided, and the security of the terminal is enhanced.
CHAE et al. (US 2008/0250123 A1) discloses a network switch and a method of preventing an IP address collision is provided. When a new node tries to use an IP address, which is being used in one broadcast domain, it is possible to detect and prevent an IP address collision in real-time, disconnect only the new node which caused 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a plurality of broadcast domains 2) an IP address for a node 3) determine IP address duplication 4) a listener 5) an alternate IP address for a node 6) assigning IP addresses. 
Subsequently, the Applicant Arguments/Remarks in respect to the USC 103 Rejection of Claim(s) 1-21 are hereby withdrawn. 
In addition, as evidenced by the prosecution history (see at least 12/27/2021 Applicant Arguments/Remarks, 12/13/2021 Examiner Interview Summary and 09/27/2021 Final Rejection), the Applicant’s Arguments and the currently presented amended claims are persuasive and overcomes the 35 USC 103 Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Claim(s) 1-21 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457